Third District Court of Appeal
                               State of Florida

                      Opinion filed November 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1350
                        Lower Tribunal No. 16-2982
                           ________________


                 Annex Industrial Park, LLC, etc.,
                         Appellant/Cross-Appellee,

                                     vs.

              Biscayne Engineering Company, Inc.,
                         Appellee/Cross-Appellant.



     An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      Armas Bertran Pieri, and Eduardo E. Bertran and J. Alfredo Armas, for
appellant/cross-appellee.

     Derrevere Stevens Black & Cozad, and Jon D. Derrevere and Shirley
Jean McEachern (West Palm Beach), for appellee/cross-appellant.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Univ. Cmty. Hosp., Inc. v. Wilson, 1 So. 3d 206, 211

(Fla. 2d DCA 2008) (reviewing the trial court’s award of damages after trial

for abuse of discretion); Miami-Dade Cnty. Expressway Auth. v. Elec.

Transaction Consultants Corp., 300 So. 3d 291, 295 (Fla. 3d DCA 2020)

(“Under Florida law, ‘the plaintiff must present evidence regarding a

reasonable certainty as to its amount of damages.’” (citations omitted)). See

also Miami-Dade Cnty. Expressway Auth., 300 So. 3d at 294 (reviewing the

trial court’s findings of fact for competent, substantial evidence); Lochrane

Eng’g, Inc. v. Willingham Realgrowth Inv. Fund, Ltd., 552 So. 2d 228, 232–

33 (Fla. 5th DCA 1989) (discussing the duty imposed on design

professionals and the proper measure of damages upon a finding of

professional negligence).




                                     2